Citation Nr: 0937895	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service connection for the purposes of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1971 to January 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the appellant's claim.  


FINDINGS OF FACT

1.  The Veteran died in September 1991, at age 39, due to an 
overdose of the drugs Carisoprodol and Meprobamate.  The 
cause of death was not a result of disease or injury incurred 
in service.  

2.  The appellant's claim for accrued benefits was filed in 
November 2005 which is more than one year after the date of 
the Veteran's death.  


CONCLUSIONS OF LAW

1.  A service connected disability did not cause death or 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.312 (2008).  

2.  Service connection for the purposes of accrued benefits 
is not warranted. 38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

In February 2006, notice was sent to the appellant that 
partially complied with the requirements of Hupp.  The letter 
informed the appellant of what was required to support a 
claim for benefits, to include both claims already service-
connected and claims not yet service-connected.  However, the 
letter did not provide a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death.  However, this information was later provided to the 
appellant in the April 2007 statement of the case (SOC).  The 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Duty to Assist

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
medical records.  The Veteran's VA treatment records 
surrounding the time of his death have also been obtained and 
incorporated into the record.  A copy of the death 
certificate has been obtained as well.  Significantly, 
neither the appellant nor her representative have identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained, and 
VA received notification from the appellant in May 2008 that 
she had no additional argument to provide in support of her 
claim.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle or a contributory cause of 
the Veteran's death.  38 C.F.R. § 3.312(a) (2008).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2008).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2008).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2008).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2008).  "There are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) 
(2008).

The record reflects that the Veteran died on September [redacted], 
1991.  The death certificate lists the cause of death of a 
drug overdose from the drugs Meprobamate and Carisoprodol.  
The death certificate does not specify whether the overdose 
was accidental or intentional.  

At the time of the Veteran's death, he was service-connected 
for a low back injury with clonus of the left lower 
extremity, rated as 20 percent disabling; bronchitis rated as 
0 percent disabling; status-post flexor tendon repair of the 
right 5th finger, rated as 0 percent disabling; and 
hypertension rated as 0 percent disabling.  

The primary issue in the case is whether the Veteran's 
service-connected disabilities were in any way responsible 
for his death.  According to a letter from the appellant 
received by VA in March 2006, the Veteran was depressed due 
to his lower back injuries and the medications he had to 
take.  It was the appellant's contention that this depression 
is what led to the Veteran's overdose of drugs and subsequent 
death.  While the Board has considered these contentions, the 
evidence of record does not support this theory.  

The record contains a compensation and pension examination 
from September [redacted], 1991 - less than a week before the 
Veteran's death.  The Veteran was afforded this examination 
due to his complaints of worsening pain in his back and leg.  
According to this examination, the Veteran exhibited no focal 
signs of a psychiatric disorder upon examination and there 
was no diagnosis of depression assigned at this time.  Other 
records from September [redacted], 1991 assigned diagnoses of 
continuous cocaine dependence and alcohol abuse.  Finally, a 
record from September [redacted], 1991 notes that the Veteran was 
complaining that his methocarbamol was no longer working to 
relieve his pain.  This note indicates that the Veteran's 
medications were hydrochlorothiazide, a vitamin B complex, 
Disulfiram, and Carisoprodol.  The dosage was noted to be 350 
milligrams (mg) of Carisoprodol.  There is no indication that 
the Veteran was prescribed Meprobamate by the VA at this 
time.  

In fact, the record contains VA treatment records from as 
early as January 1987.  None of these records suggest that 
the Veteran was ever prescribed Meprobamate by the VA.  

The above evidence does not demonstrate that the Veteran's 
service-connected disabilities contributed to the Veteran's 
death.  The appellant has argued that the Veteran's service-
connected disabilities resulted in depression.  However, the 
record does not suggest that the Veteran has ever been 
diagnosed with depression, to include as secondary to his 
service-connected disabilities.  Furthermore, the Veteran is 
not service-connected for depression or any other psychiatric 
disorder.  Therefore, if the Veteran's death were related to 
depression, which the Board is not conceding, there would be 
no basis for service connection.  Rather, he was diagnosed 
with lower back pain, bronchitis, hypertension and a right 
fifth finger disability.  

The fact that the Veteran overdosed on a drug that was 
prescribed to treat his service-connected back disability is 
not in and of itself sufficient evidence to demonstrate that 
the appellant is entitled to service connection for the cause 
of death.  The reasons for why the Veteran took too much 
Carisoprodol, and Meprobamate which does not appear to have 
been prescribed by a doctor, are unclear.  However, there is 
no evidence suggesting that the Veteran's service-connected 
disabilities somehow caused him to take excess medication.  
Without any evidence of a relationship between the Veteran's 
service-connected disabilities and his cause of death, 
service connection is not warranted.  

The Board has also considered a statement provided by the 
appellant in a letter received by VA in April 2007.  
According to the appellant, she submitted a number of 
articles that suggested that Carisoprodol is habit forming 
and should never be given to someone with a history of drug 
abuse or addiction.  The Board notes that the appellant's 
interpretation of the submitted articles is not entirely 
accurate.  Rather, the articles submitted by the appellant 
indicate that this drug should never be given to someone 
without a prescription, especially if they have a history of 
drug abuse.  In other words, the article notes that the 
medication is only to be prescribed by a trained medical 
professional.  In the present case, a VA physician, having 
full awareness of the Veteran's history of substance abuse, 
concluded that a prescription of 350 mg was safe.  There is 
no evidence of record to suggest that this conclusion was 
incorrect.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death must be denied.

Entitlement to Accrued Benefits

The Veteran died in September 1991 as a result of an overdose 
of the drugs Meprobamate and Carisoprodol.  The appellant is 
seeking accrued benefits for the Veteran's May 1991 claim for 
an increased disability rating for his lower back injury with 
clonus of the left lower extremity, hypertension and flexion 
tendon repair of the right fifth finger.  

In this context, the law provides that, upon the death of a 
veteran, a surviving spouse may be paid periodic monetary 
benefits to which the Veteran was entitled at the time of 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when he died.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2008).  

The application for accrued benefits must be filed within one 
year after the date of the Veteran's death.  38 C.F.R. § 
3.1000(c).  By statute, the appellant takes the Veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, the 
United States Court of Appeals for the Federal Circuit 
concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  

Therefore, for a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
Veteran had a claim pending at the time of death, (iii) the 
Veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 
38 C.F.R. § 3.1000.  

In the present case, the Veteran died on September [redacted], 1991.  
Therefore, VA must have received the appellant's application 
for accrued benefits by September [redacted], 1992.  However, VA 
received the appellant's application for benefits on November 
30, 2005 - more than 14 years after the date of the Veteran's 
death.  As a matter of law, entitlement to accrued benefits 
cannot be granted in this case. See 38 C.F.R. § 3.1000(c).  

The Board has considered the argument offered by the 
appellant in this case.  Specifically, the appellant 
indicated in her April 2007 letter to VA that she was not 
aware that her husband had a pending claim and that she was 
misled by her local VA representative regarding this matter.  
While the Board is sincerely sympathetic to this position, it 
does not have the authority to extend the one-year time limit 
required for filing a claim for accrued benefits.  The 
Veteran's representative also argued in a September 2009 
statement the one year time limit is too restrictive and that 
VA should notify eligible claimants of pending awards upon 
the death of the Veteran.  However, this policy based 
argument is not persuasive.  The Board is required to apply 
the law as written, and presently, the one year time limit is 
the law.  Therefore, the appellant's claim for accrued 
benefits was received too late and benefits are not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for accrued benefits must 
be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  

Entitlement to service connection for accrued benefits is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


